The opinion of the court was filed
Per Curiam.
Under the facts found by the special verdict there is no error in the judgment entered thereon. There was no such violation of the rights of the public in the highway as to constitute a nuisance per se. Eootmen have rights and are *537entitled to conveniences as well as those who travel in wagons. The right to use a foot-way implies a right to reasonably improve it in such manner as not to unreasonably obstruct the wagon-way. Every obstruction in a highway is not necessarily a public nuisance: Addison on Torts, sec. 121; King v. Russell, 6 B. & C. 566; City of Allegheny v. Zimmerman, 14 Norris 287.
This road was in an unincorporated village. The right to construct sidewalks therein appears to be distinctly recognized by the Act of 6th April 1868, Purd. Dig. 1285, pi. 109, which imposes a penalty for the improper use thereof.
Judgment affirmed.